United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1770
                      ___________________________

                                  Kevin L. Olson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Social Security Administration, Nancy A. Berryhill, Acting Commissioner;
    Department of Treasury, Steven T. Mnuchin, Secretary of the Treasury
                                  lllllllllllllllllllll
                          llllllllllllllllllll Defendants

                            United States of America

                      lllllllllllllllllll Defendant-Appellee
                                   ____________

                   Appeal from United States District Court
                    for the District of North Dakota - Fargo
                                 ____________

                        Submitted: December 19, 2017
                          Filed: December 28, 2017
                                [Unpublished]
                                ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Kevin Olson challenges the district court’s1 dismissal of his complaint
challenging the constitutionality of provisions of the Patient Protection and
Affordable Care Act, the Federal Insurance Contributions Act, and the
Self-Employment Contributions Act.

       After careful review, we affirm for the reasons stated by the district court. See
Butler v. Bank of Am., N.A., 690 F.3d 959, 961 (8th Cir. 2012) (de novo review of
dismissal of complaint for failure to state claim). The judgment is affirmed. See 8th
Cir. R. 47B. Appellee’s motions to strike are granted, and Olson’s motion to take
judicial notice is denied.
                        ______________________________




      1
        The Honorable Ralph R. Erickson, then United States District Judge for the
District of North Dakota, now United States Circuit Judge; adopting the report and
recommendations of the Honorable Alice R. Senechal, United States Magistrate
Judge for the District of North Dakota.

                                          -2-